This is an appeal from a judgment granting a temporary injunction restraining the enforcement of ordinance No. 2740 of the city of Oklahoma City, which ordinance requires the payment of a fee and securing of a license before one is permitted to engage in the occupation of huckstering in said city.
The opinion in cause No. 18510, this day rendered, In re Habeas Corpus of Lou Dickison, 138 Okla. 266, 280 P. 797, is decisive of the issues here presented. Upon the authority of that opinion, this cause is reversed. The syllabus of that case is adopted as the syllabus of this cause.
The writ is denied.
BRANSON, C. J., and HUNT, CLARK, and HEFNER, JJ., concur.
MASON, V. C. J., and LESTER, J., dissent.